UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-07493) The Hennessy Funds, Inc. (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2007 Date of reporting period:July 31, 2007 Item 1. Schedule of Investments. Schedule of Investments July 31, 2007 (Unaudited) Hennessy Total Return Fund % of Net Shares Value Assets COMMON STOCKS - 74.10% Consumer Discretionary - 7.34% General Motors Corp. 211,500 $ 6,852,600 7.26 % Idearc, Inc. 2,250 78,098 0.08 % 6,930,698 7.34 % Consumer Staples - 9.49% Altria Group, Inc. 87,500 5,816,125 6.16 % The Coca-Cola Co. 42,000 2,188,620 2.32 % Kraft Foods, Inc. 29,067 951,944 1.01 % 8,956,689 9.49 % Financials - 12.40% Citigroup, Inc. 133,800 6,231,066 6.60 % J.P. Morgan Chase & Co. 124,400 5,474,844 5.80 % 11,705,910 12.40 % Health Care - 14.66% Merck & Co., Inc. 155,600 7,725,540 8.19 % Pfizer, Inc. 259,900 6,110,249 6.47 % 13,835,789 14.66 % Industrials - 6.65% General Electric Co. 161,800 6,271,368 6.65 % Materials - 7.25% EI Du Pont de Nemours & Co. 146,400 6,841,272 7.25 % Telecommunication Services - 16.31% AT&T, Inc. 195,500 7,655,780 8.12 % Verizon Communications, Inc. 181,400 7,731,268 8.19 % 15,387,048 16.31 % TOTAL COMMON STOCKS (Cost $61,753,224) $ 69,928,774 74.10 % Principal % of Net Amount Value Assets SHORT TERM INVESTMENTS - 68.77% Discount Notes - 3.43% Federal Home Loan Bank Discount Note 4.942%08/01/2007 $ 3,238,000 $ 3,238,000 3.43 % Total Discount Notes (Cost $3,238,000) 3,238,000 3.43 % U.S. Treasury Bills - 65.30% 4.950%, 08/23/2007 22,000,000 21,938,962 23.25 % 4.865%, 09/20/2007 23,000,000 22,861,042 24.22 % 3.930%, 10/18/2007 17,000,000 16,824,373 17.83 % Total U.S. Treasury Bills (Cost $61,630,571) 61,624,377 65.30 % Variable Rate Demand Notes# - 0.04% American Family Financial Services, Inc. 4.9528% 38,082 38,082 0.04 % Total Variable Rate Demand Notes (Cost $38,082) 38,082 0.04 % TOTAL SHORT TERM INVESTMENTS (Cost $64,906,653) $ 64,900,459 68.77 % Total Investments(Cost $126,659,877) - 142.87% $ 134,829,233 142.87 % Liabilities in Excess of Other Assets - (42.87)% (40,458,480 ) (42.87 )% TOTAL NET ASSETS - 100.00% $ 94,370,753 100.00 % Percentages are stated as a percent of net assets. # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates.The rates listed are as of July 31, 2007. The cost basis of investments for federal income tax purposes at July 31, 2007 was as follows*: Cost of investments $ 126,759,747 Gross unrealized appreciation 10,323,607 Gross unrealized depreciation (2,254,121) Net unrealized appreciation $ 8,069,486 * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Schedule of Investments July 31, 2007 (Unaudited) Hennessy Balanced Fund % of Net Shares Value Assets COMMON STOCKS - 48.59% Consumer Discretionary - 4.95% General Motors Corp. 33,275 $ 1,078,110 4.87 % Idearc, Inc. 525 18,223 0.08 % 1,096,333 4.95 % Consumer Staples - 5.58% Altria Group, Inc. 14,325 952,183 4.30 % The Coca-Cola Co. 2,500 130,275 0.59 % Kraft Foods, Inc. 4,705 154,089 0.69 % 1,236,547 5.58 % Financials - 8.06% Citigroup, Inc. 20,175 939,550 4.24 % J.P. Morgan Chase & Co. 19,250 847,192 3.82 % 1,786,742 8.06 % Health Care - 9.39% Merck & Co., Inc. 22,700 1,127,055 5.09 % Pfizer, Inc. 40,500 952,155 4.30 % 2,079,210 9.39 % Industrials - 5.25% General Electric Co. 30,000 1,162,800 5.25 % Materials - 4.75% EI Du Pont de Nemours & Co. 22,500 1,051,425 4.75 % Telecommunication Services - 10.61% AT&T, Inc. 29,925 1,171,863 5.29 % Verizon Communications, Inc. 27,675 1,179,508 5.32 % 2,351,371 10.61 % TOTAL COMMON STOCKS (Cost $9,928,829) $ 10,764,428 48.59 % Principal % of Net Amount Value Assets SHORT TERM INVESTMENTS - 51.26% U.S. Treasury Note - 40.83% 2.750%, 08/15/2007 $ 3,940,000 $ 3,936,923 17.77 % 4.000%, 09/30/2007 1,000,000 998,516 4.51 % 4.250%, 11/30/2007 900,000 898,172 4.05 % 3.000%, 02/15/2008 1,225,000 1,212,655 5.47 % 4.625%, 03/31/2008 1,000,000 998,282 4.51 % 4.875%, 05/31/2008 1,000,000 1,000,391 4.52 % U.S. Treasury Notes (Cost $9,041,544) 9,044,939 40.83 % Discount Notes - 10.28% Federal Home Loan Bank Discount Note, 4.942%, 08/01/2007 2,277,000 2,277,000 10.28 % Total Demand Notes (Cost $2,277,000) 2,277,000 10.28 % Variable Rate Demand Notes# - 0.15% American Family Financial Services, Inc. 4.9528% 32,494 32,494 0.15 % Variable Rate Demand Notes ($32,494) 32,494 0.15 % TOTAL SHORT TERM INVESTMENTS (Cost $11,351,038) $ 11,354,433 51.26 % Total Investments(Cost $21,279,867) - 99.85% $ 22,118,861 99.85 % Other Assets in Excess of Liabilities - 0.15% 33,798 0.15 % TOTAL NET ASSETS - 100.00% $ 22,152,659 100.00 % Percentages are stated as a percent of net assets. # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates.The rates listed are as of July 31, 2007. The cost basis of investments for federal income tax purposes at July 31, 2007 was as follows*: Cost of investments $ 21,605,059 Gross unrealized appreciation 787,179 Gross unrealized depreciation (273,377) Net unrealized appreciation $ 513,802 * Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Hennessy Funds, Inc. By (Signature and Title)/s/ Neil J. Hennessy Neil J. Hennessy, President Date 9/27/07 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Neil J. Hennessy Neil J. Hennessy, President Date 9/27/07 By (Signature and Title)*/s/ Teresa M. Nilsen Teresa M. Nilsen, Treasurer (Principal Executive Officer) Date 9/27/07
